DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 8/9/22.
	Applicant’s amendment to claims 1, 12 and 17 is acknowledged.
	Claims 1-20 are pending and subject to examination at this time.

Response to Arguments
Regarding the Cheng and Tseng references:
With the new interpretation of the passivation pattern. Cheng and Tseng teach the amended limitations as set forth below.

Regarding the Pei reference:
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 17-20 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	In claim 9, the limitation “wherein the insulating layer covers a sidewall of the passivation pattern” does not appear to further limit claim 1.
	In claim 16, the limitation “wherein the redistribution substrate further comprises a passivation pattern disposed on the bottom surface of the dummy pattern” does not appear to further limit claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6-11  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al., US Publication No. 2020/0135600 A1 (of record).

In a first interpretation-

Chen anticipates:
1. A semiconductor package comprising (see figs. 17 and figs. 11E-11F and 12): 
	a redistribution substrate (158); and 
	a semiconductor chip (126 or 210) disposed on a top surface of the redistribution substrate, 
	wherein the redistribution substrate comprises: 
		under bump patterns (162A/162B in fig. 11E-11F) laterally spaced apart from 	each other; 
		a dummy pattern (162C in figs. 11E-11F) disposed between the under bump 	patterns; 
		a passivation pattern (140 in fig. 7) disposed on a bottom surface of the dummy pattern; 
	an insulating layer (164) covering top surfaces and sidewalls of the under 	bump patterns (162A/162B) and a sidewall and a top surface of the dummy pattern (162C), and a sidewall of the passivation pattern (140); and 
		a redistribution pattern (166/170/174) disposed on one of the under bump 	patterns and electrically connected to the one under bump pattern (162A/162B), and 
	wherein the passivation pattern (140, e.g. nitride, PSG, BSG at para. [0022])  includes a different material from that of the insulating layer (164, e.g. PBO, polyimide or BCB at para. [0049], [0029]).  See Chen at para. [0001] – [0087], figs. 1-17.

2. The semiconductor package of claim 1, wherein the redistribution pattern comprises: 
	a via portion (e.g. vertical portion 166) being in contact with the one under bump pattern; and 
	an interconnection portion (e.g. horizontal portion 166) disposed on the via portion and the insulating layer, fig. 16-17.

4. The semiconductor package of claim 2, wherein a thickness of the one under bump pattern (e.g. thickness of 162A/162B comprises via 162B and line 162A portions)  is greater than a thickness of the interconnection portion (e.g. thickness of only horizontal portion 166)

6. The semiconductor package of claim 1, wherein the redistribution pattern comprises: 
	a conductive layer disposed on the insulating layer; and 
	a seed pattern disposed between the one under bump pattern and the conductive layer, para. [0051], [0056].

7. The semiconductor package of claim 6, wherein the seed pattern (e.g. of 166) is in contact with the top surface of the one under bump pattern (162A/162B), para. [0051], [0056].

8. The semiconductor package of claim 1, 
	(see fig. 11E-11F) wherein the under bump patterns include a first under bump pattern (162A/162B) adjacent to the dummy pattern (162C), and 
	wherein a distance between the dummy pattern and the first under bump pattern ranges from 5 μm to 10 μm (e.g. See para. [0035], [0041] disclosing W1 is 0.5 to 5 μm and distance S3 is 10% greater than W1.  This means S3 = 5.5 μm, which is in the range recited.)

9. The semiconductor package of claim 1, 
	wherein the insulating layer (164) covers a sidewall of the passivation pattern (140) and exposes a bottom surface of the passivation pattern, and 
	wherein the insulating layer (164) does not cover bottom surfaces of the under bump patterns (162A/162B), fig. 16-17.

10. The semiconductor package of claim 1, wherein bottom surfaces of the under bump patterns (162A/162B in fig. 11E-11F) are disposed at a higher level than a bottom surface of the passivation pattern (140), (e.g. In figs. 16-17 the top surfaces face downward and bottom surfaces face upward because fig. 12 has been rotated.)

11. The semiconductor package of claim 1, wherein the redistribution pattern (166/170/174) and the under bump patterns (162A/162B) are insulated from the dummy pattern (162C), fig. 11E-11F and fig. 16-17.


Claim(s) 1-3, 9-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al., US Patent No. 9,793,246 (of record).

	Tseng anticipates:
1. A semiconductor package comprising (see fig. 3G, also see labels in figs. 3A-3F): 
	a redistribution substrate (10+104); and 
	a semiconductor chip (201) disposed on a top surface of the redistribution substrate, 
	wherein the redistribution substrate comprises: 
		under bump patterns (P1) laterally spaced apart from each other; 
		a dummy pattern (P2) disposed between the under bump patterns; 
		a passivation pattern (UF) disposed on a bottom surface of the dummy pattern; 
		an insulating layer (105) covering top surfaces and sidewalls of the under bump 	patterns (P1) and a sidewall and a top surface of the dummy pattern (P2), and a sidewall 	of the passivation pattern (UF); and
		a redistribution pattern (RDL1 or RDL1+TIV1 or RDL1-RDL4) disposed on one of 	the under bump patterns and electrically connected to the one under bump pattern (P1), and 
	wherein the passivation pattern (UF, e.g. epoxy at col 5, ln 65–67, col 6, ln 1–3) includes a different material from that of the insulating layer (105, e.g. BCB at col 4, ln 48–67).  See Tseng at col 1-12, ln 1–67, figs. 1-10. 

2. The semiconductor package of claim 1, wherein the redistribution pattern (e.g. RDL1) comprises: 
	a via portion (e.g. vertical portion RDL1) being in contact with the one under bump pattern; and 
	an interconnection portion (e.g. horizontal portion RDL1) disposed on the via portion and the insulating layer, fig. 3G.

3. The semiconductor package of claim 2, wherein an angle (e.g. 90 degree) between the bottom surface and the sidewall of the dummy pattern (P2) is less than an angle (e.g. obtuse angle) between a bottom surface and a sidewall of the via portion (e.g. vertical portion of RDL1), fig. 3G.

9. The semiconductor package of claim 1, 
	wherein the insulating layer (105) covers a sidewall of the passivation pattern (UF) and exposes a bottom surface of the passivation pattern, and 
	wherein the insulating layer (105) does not cover bottom surfaces of the under bump patterns (P1), fig. 3G.

11. The semiconductor package of claim 1, wherein the redistribution pattern (e.g. RDL1) and the under bump patterns (P1) are insulated from the dummy pattern (P2), fig. 3G.

Regarding claim 12:
	Tseng teaches the limitations as applied to claims 1-3 above.

	Tseng further teaches:
  13. The semiconductor package of claim 12, wherein an angle (e.g. 90 degree) between a bottom surface and the sidewall of the under bump pattern (P1) is less than the angle (e.g. obtuse angle) between the bottom surface and the sidewall of the via portion (e.g. vertical portion RDL1), fig. 3G.

15. The semiconductor package of claim 12, wherein a width of the via portion (e.g. vertical portion RDL1) is less than a width of the under bump pattern (P1), fig. 3G.

16. The semiconductor package of claim 12, 
	wherein the redistribution substrate further comprises a passivation pattern (UF) disposed on the bottom surface of the dummy pattern (P2), and 
	wherein the passivation pattern (UF) is not provided on a bottom surface (e.g. in regions B1, B2) of the under bump pattern (P1), fig. 3G.
	

	Claim(s) 1-3, 6, 7, 9, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pei et al., US Publication No. 2019/0148262 A1.

	Pei anticipates:	1. A semiconductor package comprising (see fig. 9 and element labels in figs. 1-8): 
	a redistribution substrate (110/130/140); and 
	a semiconductor chip (162 or 171) disposed on a top surface of the redistribution substrate, 
	wherein the redistribution substrate (110/130/140) comprises: 
		under bump patterns (114) laterally spaced apart from each other; 
		a dummy pattern disposed (112) between the under bump patterns; 
		a passivation pattern (166, e.g. See para. [0044] disclosing a “the thermally conductive material 166 is a dielectric material” and “thermally conductive material 166…may comprise an adhesive material such as epoxy with metal fillers”) disposed on a bottom surface of the dummy pattern; 
	an insulating layer (113/130/142/144/146/148) covering top surfaces and sidewalls of the under bump patterns (144), a sidewall and a top surface of the dummy pattern (112), and a sidewall of the passivation pattern (166); and 
	a redistribution pattern (e.g. 143/145 in layer 148 in fig. 4) disposed on one of the under bump patterns (114) and electrically connected to the one under bump pattern (114), and 
	wherein the passivation pattern (166) includes a different material from that of the insulating layer (113/130/142/144/146/148) (e.g. Materials at para. [0015], [0018], [0026], [0030], [0044]).  See Pei at para. [0001] – [0080], figs. 1-24.

2. The semiconductor package of claim 1, wherein the redistribution pattern (e.g. 143/145 in layer 148 in fig. 4) comprises: 
	a via portion (145) being in contact with the one under bump pattern; and 
	an interconnection (143) portion disposed on the via portion and the insulating layer, figs. 4 and 9.

3. The semiconductor package of claim 2, wherein an angle (e.g. 90 degree) between the bottom surface and the sidewall of the dummy pattern (112) is less than an angle between a bottom surface and a sidewall of the via portion (e.g. via portion 145 has an obtuse angle), figs. 4 and 9.

6. The semiconductor package of claim 1, wherein the redistribution pattern comprises: 
	a conductive layer disposed on the insulating layer; and 
	a seed pattern disposed between the one under bump pattern and the conductive layer, para. [0031].

7. The semiconductor package of claim 6, wherein the seed pattern is in contact with the top surface of the one under bump pattern, para. [0031].

9. The semiconductor package of claim 1, 
	wherein the insulating layer (113/130/142/144/146/148) covers a sidewall of the passivation pattern (166) and exposes a bottom surface of the passivation pattern, and 
	wherein the insulating layer (113/130/142/144/146/148) does not cover bottom surfaces of the under bump patterns (114), fig. 9.

11. The semiconductor package of claim 1, wherein the redistribution pattern (e.g. 143/145 in layer 148 in fig. 4) and the under bump patterns (144) are insulated from the dummy pattern (112), fig. 9.

Regarding claim 12:
	Pei teaches the limitations as applied to claims 1-3 above.

	Pei further teaches:
13. The semiconductor package of claim 12, wherein an angle (e.g. 90 degree) between a bottom surface and the sidewall of the under bump pattern (114) is less than the angle between the bottom surface and the sidewall of the via portion (e.g. via portion 145 has an obtuse angle), figs. 4 and 9.

15. The semiconductor package of claim 12, wherein a width of the via portion (145) is less than a width of the under bump pattern (114), fig. 9.

16. The semiconductor package of claim 12, 
	wherein the redistribution substrate (110/130/140) further comprises a passivation pattern (166) disposed on the bottom surface of the dummy pattern (112), and 
	wherein the passivation pattern (166) is not provided on a bottom surface of the under bump pattern (114), fig. 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above, and further in view of Kim et al., US Publication No. 2021/0280540 A1 (of record).

Regarding claim 5:
	Chen teaches all the limitations of claims 1, 2 and 4 above, but is silent on the thickness of the under bump pattern (P1) and the interconnection portion (e.g. horizontal portion of RDL1).  
In an analogous art, Kim, in fig. 2, teaches an under bump pattern (e.g. horizontal bottom layer 224 in layer 220 directly contacting via 232 and an interconnection portion (e.g. horizontal middle layer 214 in layer 210) each have a thickness between 5-10 μm.  See Kim at para. [0042].
Kim discloses a range that overlaps the claimed range of “the thickness of the one under bump pattern ranges from 8 μm to 20 μm, and wherein the thickness of the interconnection portion ranges from 3 μm to 5 μm.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chen with the teachings of Kim because a range 5-10 μm is an art recognized suitable thickness for an under bump pattern and an interconnection portion.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as applied to claim 12 above.

Regarding claim 14:
Tseng teaches all the limitations of claim 12 above and further teaches:
	wherein the angle (e.g. 90 degrees) between the bottom surface and the sidewall of the dummy pattern (P2) ranges from 80 degrees to 100 degrees, and 
	wherein the angle between the bottom surface and the sidewall of the via portion (e.g. vertical portions RDL1) ranges from 120 degrees to 135 degrees (e.g. Obvious because via portion of RDL1 has an obtuse angle in fig. 3G).
	
	Regarding the range 120 degrees to 135 degrees, absent any disclosure by the Applicant that the claimed angle range is critical or provides for unexpected results, such an angle range can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Tseng.
	See MPEP § 2144.05, Obviousness of Ranges, (II)(A):  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) “Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei, as applied to claim 12 above.

	Regarding claim 14:
Pei teaches all the limitations of claim 12 above and further teaches:
	wherein the angle (e.g. 90 degrees) between the bottom surface and the sidewall of the dummy pattern (112) ranges from 80 degrees to 100 degrees, and 
	wherein the angle between the bottom surface and the sidewall of the via portion (145) ranges from 120 degrees to 135 degrees (e.g. Obvious because via portion 145 has an obtuse angle in figs. 4 and 9).
	
	Regarding the range 120 degrees to 135 degrees, absent any disclosure by the Applicant that the claimed angle range is critical or provides for unexpected results, such an angle range can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Tseng.
	See MPEP § 2144.05, Obviousness of Ranges, (II)(A):  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) “Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
11 October 2022